
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 78
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Inhofe submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  People's Republic of China and all enterprises owned or controlled by the
		  People's Republic of China should make proper disclosures with the Securities
		  and Exchange Commission regarding the selective default status of certain
		  bonds.
	
	
		Whereas sovereign debt obligations (in this resolution
			 referred to as bonds) of the Government of the People's Republic
			 of China were offered and sold in the United States capital markets;
		Whereas the bonds constitute full faith and credit
			 sovereign obligations of the internationally recognized Government of the
			 People’s Republic of China;
		Whereas the People’s Republic of China subsequently
			 defaulted on the bonds;
		Whereas the United States Foreign Claims Settlement
			 Commission determined that the bonds constitute an unpaid general obligation of
			 the Government of the People’s Republic of China;
		Whereas under the successor government doctrine of settled
			 international law (establishing the continuity of obligations among successor
			 governments), the repayment obligation for the bonds is the obligation of the
			 Government of the People’s Republic of China;
		Whereas the Government of the People’s Republic of China
			 has been duly notified by representatives of the affiliated United States
			 creditors of the demand for repayment of the bonds;
		Whereas the Government of the People’s Republic of China
			 continues to refuse to repay the bonds held by United States citizens and has
			 officially repudiated the debts; a clear violation of United States law,
			 international law, rules and regulations of the World Bank and the
			 International Monetary Fund, and the United Nations Charter;
		Whereas the Government of the People’s Republic of China
			 honored repayment of the bonds held by British citizens while rejecting the
			 claims of United States citizens;
		Whereas the Government of the People’s Republic of China,
			 its state-owned enterprises, and other entities controlled by the People's
			 Republic of China continue to enjoy open and unfettered access to the United
			 States capital markets, while the Government of the People’s Republic of China
			 continues to reject the lawful claims of United States citizens;
		Whereas the sales of securities in the United States
			 capital markets issued by Chinese entities, including the Government of the
			 People’s Republic of China and its state-owned enterprises, fail to disclose
			 both the existence of the defaulted debt of the Government of the People's
			 Republic of China and the continued evasion of repayment of the bonds, the
			 discriminatory treatment of United States citizens, and the People's Republic
			 of China's repudiation of official debt;
		Whereas the wrongful actions of the Government of the
			 People’s Republic of China are improperly concealed by the continuing
			 publication of artificial investment grade sovereign credit
			 rating classifications assigned to the Chinese government by the 3 primary
			 Nationally Recognized Statistical Rating Organizations (NRSROs) and this
			 concealment fails to conform to the published definitions of those
			 Organizations;
		Whereas the continued publication of artificial
			 investment grade sovereign credit rating classifications
			 assigned to the Government of the People's Republic of China provides an
			 incentive to the Chinese government to avoid a negotiated settlement with
			 United States citizens regarding China's default on its sovereign debt
			 obligations;
		Whereas the lack of transparency concerning the selective
			 default of the Government of the People's Republic of China poses a material
			 risk to the investing public and threatens the integrity of the United States
			 capital markets; and
		Whereas to provide relief to United States bondholders,
			 restore transparency, uphold the rule of law, and affirm the validity of public
			 debt contracts: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the People’s Republic of China and its government-owned and controlled
			 enterprises should be required to properly disclose material information
			 concerning the selective default status of these bonds in all prospectuses and
			 filings with the Securities and Exchange Commission.
		
